Exhibit 10.17




Amendment No. 1 to the Supplemental Executive Retirement Plan
Between Central Pacific Financial Corporation and Dean K. Hirata


 
THIS AMENDMENT (the “Amendment”) is made by Central Pacific Financial
Corporation (the “Company”) to be effective as of December 31, 2008.


WHEREAS, the Company has entered into a Supplemental Executive Retirement Plan
(the “SERP”), dated as of July 1, 2005, for the benefit of Dean K. Hirata (the
“Executive”);


WHEREAS, the Company desires to amend certain provisions of the SERP in order to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), to remove certain references to the Executive’s expired
employment agreement, and to combine the documentation of the Executive’s
supplemental retirement agreement with CB Bancshares, Inc. with the SERP; and


WHEREAS, the Company and the Executive have reserved the right to amend or
modify the SERP.


NOW, THEREFORE, the SERP is hereby amended as follows:
 
1.  
The second through fifth recitals shall be amended to read as follows:

 
“The Executive was an employee of CB Bancshares, Inc. (“CBBI”) prior to the
merger of CBBI into the Company effective September 15, 2004.  Effective June 1,
2002, CBBI and the Executive entered into a supplemental executive retirement
agreement (the “CBBI SERP”).  The Executive is continuing to accrue benefits
under the CBBI SERP.


Effective July 1, 2005, the Company and the Executive entered into a further
supplemental executive retirement agreement (the “CPF SERP”) which provided that
the Executive was entitled to the greater of the benefits under the CBBI SERP or
the benefits under the CPF SERP. The Executive is continuing to accrue benefits
under the CPF SERP.
 

 
The Company and the Executive desire to combine the CBBI SERP and the CPF SERP
into this Agreement, and to make clarifying amendments following the expiry of
the Executive’s Employment Agreement with the Company. The Company and the
Executive also intend to amend this Agreement to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

 
This Agreement is intended to be an unfunded, nonqualified deferred compensation
arrangement for purposes of the Code and the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).  All benefits payable under this Agreement
shall be paid out of the general assets of the Company.”

 
2.  
Section 1.3, clauses (a), (c) and (d) shall be amended to read as follows:

 

 
“(a) the Executive’s willful failure to perform substantially all of the
Executive’s responsibilities of the Executive’s position, after demand for
substantial performance has been given by the Board of Directors that
specifically identifies how the Executive has not substantially performed the
Executive’s responsibilities;”

 

 
“(c) the Executive’s willful or intentional material breach of the Executive’s
duties that results in financial or reputational detriment to the Company or its
affiliates that is not de minimis;”

 

 
“(d) the Executive’s willful or intentional material misconduct in the
performance of the Executive’s duties that results in financial or reputational
detriment to the Company or its affiliates that is not de minimis;”

 
3.  
Section 1.11 shall be amended to read as follows:

 

 
“Separation from Service” is as defined in Treas. Reg. §1.409A-1(h).

--------------------------------------------------------------------------------


4.  
Section 2.1 shall be amended to read as follows:

 

 
“Normal Retirement Benefit.  Following the Executive’s Separation from Service
on or after his Normal Retirement Date for reasons other than death, the Company
shall pay to the Executive, in lieu of any other benefit under this Agreement,
the greater of (1) the “Normal Retirement Benefit” described in this Section 2.1
and (2) the actuarial equivalent of $19,708.58 per month payable in equal
monthly installments over a 20-year term commencing on the first day of the
month following the Executive’s 65th birthday (the “Minimum Termination
Benefit”).”

 
5.  
Section 2.1.1(a)(i) shall be amended to read as follows:

 

  
“The amounts specified in Exhibit C as of the Executive’s Normal Retirement
Date; and”

 
6.  
Section 2.1.1(b) shall be deleted in its entirety.

 
7.  
Section 2.2 shall be amended to read as follows:




 
“Early Termination Benefit.  Following the Executive’s Separation from Service
on an Early Termination Date, the Company shall pay to the Executive, in lieu of
any other benefit under this Agreement, the greater of (1) the “Early
Termination Benefit” described in this Section 2.2 and (2) the Minimum
Termination Benefit.”

 
8.  
Section 2.3 shall be amended to read as follows:

 

 
“Disability Benefit.  Following the Executive’s termination of employment due to
Disability prior to the Executive’s Normal Retirement Date, the Company shall
pay to the Executive, in lieu of any other benefit under this Agreement, the
greater of (1) the “Disability Benefit” described in this Section 2.3 and (2)
the Minimum Termination Benefit.”

 
9.  
Section 2.4 shall be amended to read as follows:

 

 
“Change-in-Control Benefit.  Upon the Executive’s Involuntary Termination of
Employment or Termination for Good Reason prior to his Normal Retirement Date
and within 36 months following the occurrence of a Change in Control, the
Company shall pay to the Executive, in lieu of any other benefit under this
Agreement, the greater of (1) the “Change-in-Control Benefit” described in this
Section 2.4 and (2) the Minimum Termination Benefit.”

 
10.  
The second sentence of Section 2.4.2 shall be amended to read as follows:

 

 
“Alternatively, prior to December 31, 2008, the Executive may elect that the
Change-in-Control Benefit be paid (or commence to be paid) on the first day of
the month after the date that is six months following the Executive’s
Involuntary Termination of Employment or Termination for Good Reason within 36
months after the Change in Control.”

 
11.  
Section 2.4.3 shall be amended to read as follows:

 

 
“Excess Parachute Payment.  If any benefit payable under this Agreement
(determined without regard to any payment under this Section 2.4.3) (the
“Benefit”) would be subject to the excise tax under Section 4999 of the Code
(such excise tax, together with any such interest and penalties, collectively
referred to as the “Excise Tax”), then the provisions of Section 2.4.4 shall be
applied to determine the amount and timing of a “Gross-Up Payment” that the
Company shall pay to the Executive.  The Gross-Up Payment shall be in such
amount that, after payment by the Executive of all taxes (including, without
limitation, any income taxes and any interest and penalties imposed with respect
thereto and any excise tax) imposed upon the Gross-Up Payment, the Executive
will retain an amount of the Gross-Up Payment equal to the Excise Tax imposed on
the Benefit.”

--------------------------------------------------------------------------------


12.  
A new Section 2.4.4 shall be added to the SERP, to read as follows:

 
“Gross-Up Payment Determination.  All determinations required to be made
including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment, the amount of any Option Redetermination (as defined below)
and the assumptions to be utilized in arriving at such determinations, shall be
made by the public accounting firm that is retained by the Company as of the
date immediately prior to the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the receipt of notice from the
Company or the Executive that there has been a Benefit, or such earlier time as
is requested by the Company (collectively, the
“Determination”).  Notwithstanding the foregoing, in the event (i) the Board
shall determine prior to the Change in Control that the Accounting Firm is
precluded from performing such services under applicable auditor independence
rules, (ii) the Audit Committee of the Board determines that it does not want
the Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the person(s) effecting the Change in Control, the Board shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company and the Company shall enter into any agreement requested
by the Accounting Firm in connection with the performance of the services
hereunder.  The Gross-Up Payment with respect to any Benefit shall be made no
later than thirty (30) days following such Benefit.  If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion to such effect, and to the effect that failure
to report the Excise Tax, if any, on the Executive’s applicable federal income
tax return will not result in the imposition of a negligence or similar
penalty.  The Determination by the Accounting Firm shall be binding upon the
Company and the Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the Determination, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”) or Gross-Up Payments are made by the Company which should
not have been made (“Overpayment”), consistent with the calculations required to
be made hereunder.  In the event the amount of the Gross-Up Payment is less than
the amount necessary to reimburse the Executive for the Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the Executive’s benefit (but in any event no later than by the end of the
Executive’s taxable year next following the taxable year in which the Excise Tax
is remitted).  In the event the amount of the Gross-Up Payment exceeds the
amount necessary to reimburse the Executive for the Excise Tax, the Accounting
Firm shall determine the amount of the Overpayment that has been made and any
such Overpayment (together with interest at the rate provided in Section
1274(b)(2) of the Code) shall be promptly paid by the Executive to or for the
benefit of the Company immediately after it is refunded to the Executive by the
Internal Revenue Service.  The Executive shall cooperate, to the extent the
Executive’s expenses are reimbursed by the Company, with any reasonable requests
by the Company in connection with any contests or disputes with the Internal
Revenue Service in connection with the Excise Tax.”


13.  
Section 2.5 shall be amended to read as follows:

 

 
“Form of Lifetime Benefits.  The Company shall pay the lifetime benefits under
this Article II, to the Executive in the form elected by the Executive in
accordance with the attached Exhibit A.  The Executive’s election as to the form
of benefit must be made prior to December 31, 2008.  Except as provided in
Section 409A of the Code and related Treasury Regulations and as permitted by
the Company, the Executive may not change the election, and no acceleration of
the time or schedule of any payment under this Agreement shall be permitted.”

 
14.  
Section 3.1 shall be amended to read as follows:

 

 
“Death during Active Service.  If the Executive dies while in the active service
of the Company, the Company shall pay to the Executive’s Beneficiary, in lieu of
any other benefit under this Agreement, the greater of (1) the “Preretirement
Death Benefit” described in this Section 3.1 and (2) the Minimum Termination
Benefit.  The Company shall not pay any Preretirement Death Benefit under this
Section 3.1 if the Executive has received any lifetime benefit payment provided
under Article 2.”

 
15.  
The third sentence of Section 3.2 shall be amended to read as follows:

 

 
“If the Executive was receiving a Normal Retirement Benefit, Early Termination
Benefit, Change-in-Control Benefit or Minimum Termination Benefit, any death
benefit would depend on the form of lifetime benefit chosen.”

--------------------------------------------------------------------------------


16.  
The first sentence of Section 3.3 shall be amended to read as follows:

 

 
“If the Executive is entitled to a lifetime benefit under Article II, but dies
prior to the commencement of such benefit, the Company shall pay to the
Executive’s Beneficiary the greater of (1) the Executive’s vested Normal
Retirement Benefit determined as of the date of the Executive’s death without
projection for increases in Final Average Compensation or service credit to the
Executive’s Normal Retirement Date and (2) the Minimum Termination Benefit.”

 
17.  
Section 5.3 shall be amended to read as follows:

 
“Section 409A.  Notwithstanding any other provision of this Agreement, to the
extent that any amount payable to the Executive pursuant to the Agreement is
determined by the Company to constitute “non-qualified deferred compensation”
subject to Section 409A of the Code (“Section 409A”) and is payable to the
Executive by reason of the Executive’s termination of employment, then (i) such
payment shall be made to the Executive only upon a Separation from Service and
(ii) if the Executive is a “specified employee” (within the meaning of Section
409A as determined by the Company), such payment shall not be made before the
date that is six months after the date of the Executive’s Separation from
Service (or, if earlier than the expiration of such six-month period, the date
of death).  Neither the Company nor its affiliates shall have any liability to
the Executive or Beneficiary or otherwise if the Agreement or any amounts paid
or payable hereunder are subject to the additional tax and penalties under
Section 409A of the Code.”


18.  
Section 5.4 shall be deleted in its entirety.

 
19.  
Exhibit C shall be amended by amending the text under the heading, “Section
2.1.1(a)(i) Offset Assumptions” to read as follows:

 
Dean Hirata
               
Change in
   
All Other
Termination
 
Control
   
Benefit
Year
 
Offset ($)
   
Offset ($)
           
1/1/2008
 
1,751
   
4,670
1/1/2009
 
2,019
   
5,032
1/1/2010
 
2,310
   
5,381
1/1/2011
 
2,625
   
5,716
1/1/2012
 
2,967
   
6,038
1/1/2013
 
3,339
   
6,349
1/1/2014
 
3,741
   
6,649
1/1/2015
 
4,176
   
6,937
1/1/2016
 
4,647
   
7,214
1/1/2017
 
5,156
   
7,481
1/1/2018
 
5,707
   
7,738
1/1/2019
 
6,301
   
7,985
1/1/2020
 
6,943
   
8,222
1/1/2021
 
7,636
   
8,452
1/1/2022
 
8,384
   
8,672
7/1/2022
 
8,897
   
8,897
           
Note:  Monthly offsets.

 
IN WITNESS WHEREOF, the Company has caused this First Amendment to the SERP to
be duly executed on this 31st day of December, 2008.
 
CENTRAL PACIFIC FINANCIAL CORPORATION
 
By:           /s/ Karen K. Street
 Executive Vice President and Director of Human Resources
 
/s/ Dean K. Hirata
DEAN K. HIRATA